Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-25-2005

Neumeyer v. Beard
Precedential or Non-Precedential: Precedential

Docket No. 04-1499




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Neumeyer v. Beard" (2005). 2005 Decisions. Paper 588.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/588


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                           No. 04-1499


         TERESA NEUMEYER; LARRY NEUMEYER,
                                   Appellants

                                 v.

            JEFFREY BEARD, in his official capacity as
         Secretary of the PA DOC; KENNETH KYLER, in
    his official capacity as Superintendent of SCI at Huntingdon




         On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                  (D.C. Civil No. 02-cv-02152)
             District Judge: Hon. James M. Munley


            Submitted Under Third Circuit LAR 34.1(a)
                         July 11, 2005

         Before: SLOVITER and McKEE, Circuit Judges,
                  and FULLAM,* District Judge

                     (Filed: August 25, 2005)




*
        Hon. John P. Fullam, Senior Judge, United States District
        Court for the Eastern District of Pennsylvania, sitting by
        designation.
Teresa Neumeyer, Pro Se
Larry Neumeyer, Pro Se
P.O. Box 172
Chesaning, Michigan 48616

       Appellants Pro Se

Gerald J. Pappert
       Attorney General
Francis R. Filipi
       Senior Deputy Attorney General
Calvin R. Koons
       Senior Deputy Attorney General
John G. Knorr, III
       Chief Deputy Attorney General
       Chief, Appellate Litigation Section
Office of Attorney General
Harrisburg, PA 17120

       Attorneys for Appellees


                   OPINION OF THE COURT


SLOVITER, Circuit Judge.

       Acting pro se, Plaintiffs/Appellants Teresa and Larry
Neumeyer brought this action pursuant to 42 U.S.C. § 1983
seeking a declaratory judgment against Defendants/Appellees
Jeffrey Beard, the Secretary of the Pennsylvania Department of
Corrections, and Kenneth Kyler, the Superintendent of the State
Correctional Institute at Huntingdon, Pennsylvania (hereafter
“prison officials”), that the practice of subjecting prison visitors’
vehicles to random searches violated the Fourth and Fourteenth
Amendments to the United States Constitution. The United
States District Court for the Middle District of Pennsylvania
rejected this claim as a matter of law and thus entered summary
judgment in favor of Defendants. Neumeyer v. Beard, 301 F.



                                  2
Supp. 2d 349 (M.D. Pa. 2004). The Neumeyers appeal.1

                                  I.

       Teresa Neumeyer’s father (“prisoner”) is a prisoner
incarcerated at the State Correctional Institute at Huntingdon
(“SCIH”), an institution managed by the Pennsylvania
Department of Corrections (“DOC”). Neumeyer, 301 F. Supp.
2d at 350. Mr. and Ms. Neumeyer, who are citizens of
Michigan, make fairly regular trips to visit the prisoner at the
SCIH.

       The SCIH maintains a parking lot for use by visitors such
as the Neumeyers while they are visiting the facility. Notably,
some inmates have outside work details and such inmates “may
have access to visitors’ vehicles parked at the prison.” 301 F.
Supp. 2d at 353.

        Prison officials have posted large signs at all
entranceways to the prison and immediately in front of the
visitors’ parking lot. In part, these signs read:

    THIS IS A STATE CORRECTIONAL INSTITUTION.
      ALL PERSONS, VEHICLES AND PERSONAL
    PROPERTY ENTERING OR BROUGHT ON THESE
     GROUNDS ARE SUBJECT TO SEARCH. DRUG
    DETECTION DOGS AND ELECTRONIC DEVICES
           MAY BE USED FOR THIS PURPOSE.

Kyler Decla. ¶ 8. The signs further inform visitors that anyone
caught bringing prohibited items onto the SCIH’s property will
be prosecuted to the fullest extent of the law.

       Under SCIH/DOC policy, prison visitor vehicles parked
on facility grounds are subject to random searches after the



       1
          The District Court had jurisdiction under 28 U.S.C. §
1331; this court has jurisdiction over the District Court’s final order
pursuant to 28 U.S.C. § 1291.

                                  3
owner or operator signs a pre-printed “Consent To Search
Vehicle” form. 301 F .Supp. 2d at 350. If an individual refuses
to sign this form, SCIH/DOC officials simply refuse the would-
be visitor entry to the prison, ask the visitor to leave the
premises, and do not pursue further action. As found by the
District Court: “If a prison visitor refuses to provide written
consent permitting SCIH corrections officers to search his or her
vehicle, then the visitor will not be allowed to enter the prison to
visit any prisoner on that day.” Id. Compare with Spear v.
Sowders, 71 F.3d 626, 632 (6th Cir. 1995) (“Spear [a visitor to
the prison] claims that [prison] officials told her that she could
either consent to the search, or that she would be detained while
they secured a warrant and then she would be forcibly searched
if necessary.”). If, however, the search proceeds and the
SCIH/DOC officials uncover contraband or evidence of
illegality, they will notify the Pennsylvania State Police.

       The SCIH/DOC policy does not require corrections
officers to possess a search warrant, probable cause, or
reasonable suspicion before they may seek to search a vehicle
parked on prison grounds. In addition, the SCIH/DOC officials
do not seek permission to search the vehicle of every visitor who
parks in the lot. As found by the District Court, “[t]here are no
written standards as to how the searches are to be conducted; in
general, they are conducted randomly as time and complement
permit.” Neumeyer, 301 F. Supp. 2d at 350.

        The Neumeyers have visited the prisoner at the SCIH on
approximately ten occasions. On May 28, 2001, and again on
May 27, 2002, several SCIH/DOC correctional officers searched
the Neumeyers’ vehicle. 301 F. Supp. 2d at 350. Prior to these
searches, Ms. Neumeyer signed the written consent form. Id.
According to evidence submitted by the Neumeyers, once the
SCIH/DOC officers select a vehicle for inspection and obtain the
requisite signature, they require the operator and any passengers
to exit the vehicle and open passenger compartments and the
trunk for inspection.

     The record shows that the two searches of the
Neumeyers’ automobile did not uncover any contraband or

                                 4
evidence of illegal activity. Indeed, there does not exist any
information or allegations in any SCIH/DOC records or reports
indicating that the Neumeyers have brought – or attempted to
bring – unlawful contraband into the SCIH or possessed the
same in their vehicle.

        On November 26, 2002, the Neumeyers filed a Complaint
seeking a declaratory judgment and an order enjoining further
searches of their vehicle. The Complaint contended that,
inasmuch as the Neumeyers planned to continue to visit their
incarcerated relative at the SCIH, they possessed a reasonable
fear that SCIH/DOC officials would continue to infringe upon
their rights in the future absent judicial intervention. See
generally City of Los Angeles v. Lyons, 461 U.S. 95, 101-02
(1983). The Complaint did not seek damages.

        Thereafter, the parties filed cross-motions for summary
judgment. The District Court adopted the report and
recommendation of a magistrate judge, filed a Memorandum
Opinion, and entered summary judgment in favor of the prison
officials. Neumeyer, 301 F. Supp. 2d at 353. This appeal
followed.

                               II.

       This court reviews the District Court’s grant of summary
judgment de novo, applying the same standard as did the District
Court. Union Pac. R.R. Co. v. Greentree Transp. Trucking Co.,
293 F.3d 120, 125 (3d Cir. 2002). Summary judgment is
appropriate where there are no genuine issues as to any material
fact and the moving party is entitled to judgment as a matter of
law. See Fed. R. Civ. P. 56. “Summary judgment, however,
must not be granted where there is a genuine dispute about a
material fact, ‘that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.’” Fasold v.
Justice, 409 F.3d 178, 183 (3d Cir. 2005) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Here, there are
no disputed issues of material fact and resolution of this matter
turns solely on interpretations of law.



                                5
                                 III.

        Section 1983, the federal civil rights statute here at issue,
“is not itself a source of substantive rights, but [rather] a method
for vindicating federal rights elsewhere conferred.” Baker v.
McCollan, 443 U.S. 137, 145 n.3 (1979). “To establish liability
under 42 U.S.C. § 1983, a plaintiff must show that the
defendants, acting under color of law, violated the plaintiff’s
federal constitutional or statutory rights, and thereby caused the
complained of injury.” Elmore v. Cleary, 399 F.3d 279, 281 (3d
Cir. 2005). Here, the Neumeyers’ Complaint averred that the
prison officials violated their rights under the Fourth
Amendment as made applicable to state actors by operation of
the Fourteenth Amendment. See generally Mapp v. Ohio, 367
U.S. 643 (1961). Specifically, the Neumeyers’ Complaint
contended that the prison officials’ program has violated and
will continue to violate their constitutional rights because it
allows SCIH/DOC correctional officers to conduct vehicle
searches without any individualized suspicion.2

       The Fourth Amendment protects the “right of the people
to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” U.S. Const. amend IV.
Typically, in order to be “reasonable” under the Fourth



       2
          The case at bar involves only vehicle searches; thus, we
need not address the question of whether and when the
suspicionless search of a prison visitor’s person would be
constitutional. See generally Thorne v. Jones, 765 F.2d 1270, 1277
(5th Cir.1985) (holding that Constitution requires correctional
officers to have reasonable suspicion before subjecting prison
visitors to strip search); Hunter v. Auger, 672 F.2d 668, 674 (8th
Cir. 1982) (“[W]e conclude that the Constitution mandates that a
reasonable suspicion standard govern strip searches of visitors to
penal institutions.”); Deserly v. Mont. Dep’t of Corr., 995 P.2d
972, 978 (Mont. 2000) (“While prison visitors can be subjected to
some searches, such as pat-downs or metal detector sweeps, merely
as a condition of visitation, absent any suspicion, more intrusive
searches, such as strip searches, require more.”).

                                  6
Amendment, a search must be supported by a warrant, unless the
search is supportable under one or more of the “specifically
established and well-delineated exceptions” to the warrant
requirement. United States v. Brightwell, 563 F.2d 569, 574 (3d
Cir. 1977) (internal citations and quotations omitted). Here, the
prison officials argue that the SCIH/DOC policy is supportable
under both the “consent” exception and the “special needs”
exception to the warrant requirement. We first consider whether
this case falls within the “special needs” exception.

       The Supreme Court of the United States has explained
that “[n]either a warrant nor probable cause, nor, indeed any
measure of individualized suspicion, is an indispensable
component of [Fourth Amendment] reasonableness in every
circumstance.” Nat’l Treasury Employees Union v. Von Raab,
489 U.S. 656, 665 (1989). Rather:

       [O]ur cases establish that where a Fourth
       Amendment intrusion serves special government
       needs, beyond the normal need for law
       enforcement, it is necessary to balance the
       individual’s privacy expectations against the
       Government’s interests to determine whether it is
       impractical to require a warrant or some level of
       individualized suspicion in the particular context.

Id. at 665-66 (emphasis added). In other words, there are
instances when a search furthers a “special governmental need”
beyond that of normal law enforcement such that the search,
although not supported by the typical quantum of individualized
suspicion, can nonetheless still be found constitutionally
“reasonable.” See, e.g., Vernonia Sch. Dist. 47J v. Acton, 515
U.S. 646 (1995); Mich. Dep’t of State Police v. Sitz, 496 U.S.
444 (1990). But see Ferguson v. City of Charleston, 532 U.S. 67
(2001) (finding unconstitutional state hospital’s suspicionless
performance of diagnostic test to obtain evidence of pregnant
patient’s drug use and holding that state’s interest in using threat
of criminal sanctions to deter pregnant women from using
cocaine did not qualify as special need); City of Indianapolis v.
Edmond, 531 U.S. 32, 48 (2000) (holding that suspicionless

                                 7
seizures at highway checkpoints, conducted for interdiction of
illegal drugs, was “indistinguishable from [Indianapolis’]
general interest in crime control” and hence violative of Fourth
Amendment).

       Because the government need not show probable cause or
even reasonable suspicion to support a search under the special
needs doctrine, the government must prove instead that its search
meets a general test of “reasonableness.” Under this standard,
the constitutionality of a particular search “is judged by
balancing its intrusion on the individual’s Fourth Amendment
interests against its promotion of legitimate governmental
interests” beyond that of typical law enforcement. Wilcher v.
City of Wilmington, 139 F.3d 366, 373-74 (3d Cir. 1998)
(internal citations and quotations omitted).

        The ready applicability of the special needs doctrine to
the prison context is evident. As noted by the United States
Court of Appeals for the Eighth Circuit:

       The penal environment is fraught with serious
       security dangers. Incidents in which inmates have
       obtained drugs, weapons, and other contraband are
       well-documented in case law and regularly receive
       the attention of the news media. Within prison
       walls, a central objective of prison administrators
       is to safeguard institutional security. To effectuate
       this goal prison officials are charged with the duty
       to intercept and exclude by all reasonable means
       all contraband smuggled into the facility.

Hunter v. Auger, 672 F.2d 668, 674 (8th Cir. 1982); see also
State v. Manghan, 313 A.2d 225, 228 (N.J. Super. Ct. Law Div.
1973).

        Given these concerns, we conclude that, considering the
relatively minor inconvenience of the searches, balanced against
the SCIH/DOC officials’ special need to maintain the security
and safety of the prison that rises beyond their general need to
enforce the law, the prison officials’ practice of engaging in

                                 8
suspicionless searches of prison visitors’ vehicles is valid under
the special needs doctrine. See Spear, 71 F.3d at 632-33 (“[W]e
have made it clear that a government official does not need
probable cause to conduct every search and that a prison visitor
search falls into a special category.”); Romo v. Champion, 46
F.3d 1013, 1016 (10th Cir. 1995) (“The public interest in
keeping drugs out of prisons and maintaining prison security is
substantial . . . . The stop of plaintiffs’ vehicle therefore did not
violate the Fourth Amendment.”); Commonwealth v. Dugger,
486 A.2d 382, 384 (Pa. 1985) (“A prison setting involves unique
concerns and security risks, thereby necessitating more leeway in
allowing searches than might be found in a non-penal
environment.”); see also United States v. Edwards, 498 F.2d
496, 500-01 (2d Cir. 1974) (holding airport searches reasonable
and hence constitutional).

        The Neumeyers argue that the searches at issue cannot
fall under the special needs doctrine due to the fact that
SCIH/DOC officials notify the police if they uncover
contraband. Thus, argue the Neumeyers, the purpose of the
searches is to further the goals of ordinary law enforcement. We
reject this argument. The mere fact that a search may result in
arrest and criminal prosecution, and thus have the ancillary
effect of furthering ordinary law enforcement concerns, does not
negate the applicability of the special needs doctrine. Indeed,
the Supreme Court has upheld suspicionless search programs
even when the program at-issue results in arrests. See Sitz, 496
U.S. at 447. We thus decline to hold unconstitutional the vehicle
search program simply because SCIH/DOC officials report any
uncovered illegality to the police. Cf. United States v. Davis,
482 F.2d 893, 908 (9th Cir. 1973) (“Of course, routine airport
screening searches will lead to discovery of contraband and
apprehension of law violators. This practical consequence does
not alter the essentially administrative nature of the screening
process, however, or render the searches unconstitutional.”).

        One final point bears mention. The record shows that
SCIH officials employ no written standards as to which vehicles
are to be searched or how the searches are to be conducted;
rather, the DOC/SCIH correctional officers conduct the searches

                                  9
“randomly as time and complement permit.” 301 F. Supp. 2d at
350. The Neumeyers thus complain that the vehicle-search
program vests too much discretion in the hands of the officers in
the field and consequently is not reasonable. See generally
Delaware v. Prouse, 440 U.S. 648, 661 (1979) (holding
unconstitutional Delaware’s random automobile stop and
detention program in part because it vested ultimate decision of
what vehicles to stop in “the unbridled discretion of law
enforcement officials . . . in the field”).

        Although the lack of standards or constraining
mechanisms in the SCIH/DOC program raises the specter of
arbitrariness, we find the Neumeyers’ argument ultimately
unavailing. As Professor LaFave has commented:

       If not all visitors to a jail or prison are subjected to
       screening . . . then there arises the potential for
       arbitrariness. . . . While an inspection system
       extended to all visitors is consequently not
       accusatory in nature, a contributing factor to
       finding it reasonable, it does not follow that a more
       selective scheme is unreasonable. If personnel or
       other limitations make a screening of all visitors
       impracticable, it is certainly proper to conduct
       searches at random, but it would be otherwise if
       certain individuals were singled out upon an
       improper basis.

5 Wayne R. LaFave, Search & Seizure: A Treatise on the Fourth
Amendment § 10.7(b), at 326 (4th ed. 2004).

        The Neumeyers have not argued, and the record contains
no evidence, that SCIH/DOC officers have selected search
targets on an improper basis (such as race). Stated otherwise,
although the SCIH/DOC search program certainly has more
potential for abuse than, for instance, a program whereby all
vehicles entering the prison were searched, there is no evidence
that SCIH/DOC officers have in fact abused the program. In
light of the substantial deference this court gives to prison
officials, see Turner v. Safley, 482 U.S. 78, 84-85 (1987), we

                                 10
decline to hold the SCIH/DOC vehicle-search program
unreasonable simply because it vests the decision of which
vehicles are to be searched in the random discretion of the
officers in the field.

                               IV.

       In sum, we hold that the SCIH/DOC policy of subjecting
prison visitors’ vehicles to random searches is reasonable,
supportable as a special needs search, and hence constitutional
despite the lack of individualized suspicion. We will thus affirm
the District Court’s entry of summary judgment.3




      3
          In light of our decision, we need not reach the prison
officials’ alternate argument that the SCIH/DOC policy is
supportable under the consent exception to the warrant
requirement.

                               11